UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 99-60862
                          Summary Calendar



       SHANNON L. HORNE, On Behalf of Herself and All Others
           Similarly Situated; WILLIAM E. JENNINGS, JR.;
                JOHN D. HOLLAND; MICHELE M. BRUBAKER,

                                             Plaintiffs-Appellants,


                               VERSUS


  TIME WARNER OPERATIONS, INCORPORATED; WARNER COMMUNICATIONS,
 INC., doing business as Time Warner Cable; CAPITOL CABLEVISION
   SYSTEMS, INCORPORATED; AMERICAN TELEVISION & COMMUNICATIONS
   CORPORATION; JOHN DOES, Incorporated 1-10; JOHN DOES, 1-30;
                         CABLE ONE, INC.,

                                              Defendants-Appellees.




           Appeal from the United States District Court
             for the Southern District of Mississippi
                           (3:99-CV-606)

                           July 18, 2000
Before EMILIO M. GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Plaintiffs sued defendants in federal district court, claiming

diversity jurisdiction, seeking to recover $5 per month late fee


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
payments   made   by    plaintiffs      and    others    similarly    situated.

Plaintiffs assert this claim, individually and in behalf of all

others   similarly     situated,   on       theories    of   misrepresentation,

fraudulent concealment, breach of contract, conversion, liquidated

damages, money had and received and unjust enrichment and ask for

damages, declaratory and injunctive relief.              Defendants each filed

motions to dismiss under Rule 12(b)(6) which the district court

granted.   Plaintiffs timely appeal.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.               For

the reasons stated by the district judge in his memorandum ruling

filed under date of November 10, 1999, we AFFIRM the Final Judgment

entered herein on like date.

                  AFFIRMED.




                                        2